DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 28-31 are new.
Claims 2-4, 7, 12-13, 17-18, 22, 24 and 27 are canceled.
Claims 5-6, 9-10, 14-16, 23, 25-26, 28, and 30 are withdrawn.
Claims 1, 8, 11, 19-21, 29, and 31 are under examination.

Priority
Applicant’s Arguments: Applicant thanks the Examiner for the indication that the priority claim has been acknowledged. Applicant has amended the specification to include a cross reference paragraph. In addition, Applicant has submitted herewith English Translations of the priority documents. Finally, Applicant asserts that the priority documents were filed in the International Application. The PCT/IB/304 is submitted herewith for evidence. Therefore, Applicant asserts that the rejection of the priority claim should be withdrawn.
Examiner’s Response to Traversal:  Applicant’s comments have been considered but are not found persuasive.  For the reasons infra, all claims under examination still fail the written description and/or enablement requirements and so no priority is awarded at this time for the reasons of record. 

In addition, copies of foreign priority documents in the PCT application is not sufficient.  They must be in the instant application.  Thus, this argument is not persuasive.
The U.S. effective filing date of the instant claims under examination is set at 11/17/2016.   

Objections Withdrawn
Drawings
The objections to the drawings are withdrawn in view of Applicant’s amendments.

Specification
The objection to the disclosure for containing an embedded hyperlink and/or other form of browser-executable code on page 26 is withdrawn in view of Applicant’s amendments.  

The objection to the application for containing sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 

The objection of the specification for use of the terms WITEPSOL (Pg. 15), TRITON (21), and FLAG (24) is withdrawn in view of Applicant’s amendments.  

Claim Objections
The objection to claim 2 is withdrawn in view of Applicant’s amendments.  
The objection to claim 8 is withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claim 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.   

The rejection of claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicant’s amendments.  

The rejection of claim 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 102
The rejection of claims 1-4 under 35 U.S.C. 102a1 as being anticipated by Bentwich (US8163896, published 04/24/2012) is withdrawn in view of Applicant’s amendments. 

The rejection of claims 1-4, 11, and 19-21 under 35 U.S.C. 102a1 as being anticipated by Cho (US2009/0169485, published 07/02/2009) is withdrawn in view of Applicant’s amendments.

Claim Rejections - Improper Markush Grouping
The rejection of claims 2-3 on the judicially-created basis that they contain an improper Markush grouping of alternatives is withdrawn in view of Applicant’s amendments.  

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 1, 8, 11, 19-21, 29, and 31 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods for inhibiting cell division or treating cancer comprising inhibiting FCho1 activity in vivo with an FCho1 activity inhibitor that, when said inhibitor is a protein or nucleic acid, it is administered to cells or a patient with a protein or nucleic acid delivery system to protect and place the therapeutic agent into cells, and when said therapeutic protein is a human FCho1 mutant it comprises only S570A, and when said therapeutic , does not reasonably provide enablement for similar methods using proteins or nucleic acids without a suitable delivery system or just any FCho1 mutant or just any FCho1 deletion sequence.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  Claims 1-4, 7-8, 11, 19-21 and 27 stand rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the enablement requirement for reasons stated on pages 9-17 of the Office Action.
Applicant respectfully traverses the rejection.
“The fact that the experimentation required to practice the invention may be complex does not necessarily make it undue, if one of ordinary skill in the art typically engages in such experimentation” (MPEP § 2164.01).
Applicant submits that Claim 1 is directed to a method for regulating cell division, the method comprising regulating FCHol (FCH domain only 1) activity in vitro or in vivo by an FCHol (FCH domain only 1) activity inhibitor, wherein the FCHol (FCH domain only 1) inhibitor is selected from the group consisting of 560-571 of FCHol (SEQ ID No: 15, PPRRLRSRKVSC), 562-571 of FCHol (SEQ ID No: 14, RRLRSRKVSC), a mutation or deletion sequence of the S570 site of human FCHol sequence and a mutation or deletion sequence of R563-564 region of human FCHol, and shRNA complementarily binding to mRNA of FCHol represented by SEQ ID NOs: 1 to 4, wherein the mutation or 
Applicant submits that Claim 19 is directed to a method for treating a cancer, the method comprising administering an FCHo 1 (FCH domain only 1) activity inhibitor to a subject in need thereof, wherein the FCHol inhibitor is selected from the group consisting of 560-571 of FCHol (SEQ ID No: 15, PPRRLRSRKVSC), 562-571 of FCHol (SEQ ID No: 14, RRLRSRKVSC), a mutation or deletion sequence of the S570 site of human FCHol sequence and a mutation or deletion sequence of R563-564 region of human FCHol, and shRNA complementarily binding to mRNA of FCHol represented by SEQ ID NOs: 1 to 4, wherein the mutation or deletion sequence of the S570 site of human FCHol sequence and a mutation or deletion sequence of R563-564 region of human FCHol is delivered to target site by viral vectors.
Applicant respectfully submits the following: In the specification of the present application, Example 14 shows that as a result of cell growth rate treating 560-571 peptides of FCHol and 562-571 peptides of FCHol. As illustrated in FIG. 30, peptides 562-571, and 560-571 showed inhibitory effects on cell growth.
According to Fig. 28 of the present application, it can be seen that 562-571 peptides of FCHol also exhibits high binding affinity with Aktl, and thus can sufficiently act as an antagonist. In addition, although the peptide is somewhat less effective than 560-571, it can be confirmed the intracellular uptake of the peptide by fluorescence (Fig. 29), and it is also confirmed that the cell growth inhibitory effect is achieved (Fig. 30).
A mutation or deletion sequence of the S570 site or R563-564 region of human FCHol. The present application confirmed that FChol S570A and FChol del563-564 are 
Based on the above results, Applicant has amended mutation or deletion sequence positions of the original claims and defined them as delivered to a target site by a viral vector. Therefore, FChol variant (especially for del563-564) was defined via viral transduction of a vector encoding the same. 
shRNA complementarily binding to mRNA of FCHol represented by SEQ ID NOs: 1-4. They are provided in the present application; Example 11 shows that they are transfected in to cell and they had FCHol inhibitory effect.
As a result, the claims of the present application have been enabled by the specification. Applicant respectfully submits that the Office Action has provided no reasonable basis for concluding that a person of ordinary skill in the art could not have practiced the claimed methods without undue experimentation.
In view of the foregoing, Applicant respectfully submits that the grounds for these rejections have been obviated and withdrawal of the rejections under 35 U.S.C. 112, first paragraph is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
All claims rejected above still comprise elements that render them not enabled to their full scope.  First, as previously stated, all peptide and nucleic acid based drugs used in the methods should have a delivery system.  Applicant has amended the claims to use 
Second all claims are drawn to mutants of FChoI for use in the claimed methods other than S570A.  As previously discussed, mutation of proteins leads to unpredictable results and so the claims are not enabled for use of any other FChoI mutant.  The same was previously stated for deletion variants of FChoI.  The art previously cited showed that the biological function of peptide variants, is unpredictable because even a single mutation or any given truncation/deletion can abolish activity or give a different function. Therefore, Applicant is only enabled for use of FCho1 protein variants or peptide fragments they have shown to function in the context of the claimed methods.  Since the claims read on use of more than just mutant FCho1 S570A, the claims stand rejected. 
Also, Applicant argues that 562-571 of FCho1 is inhibitory.  They are mistaken.  Figure 30 shows it is not different than control.  Therefore, use of this peptide in the claimed methods is not enabled.  Only 560-571 peptide is enabled as previously stated.  Thus, the claims above stand rejected for reciting the nonfunctional peptide.  
With respect to deletions, only FCho1 del563-564 is enabled.  As previously discussed, no other deletion from full FCho1 is shown to function and truncation of peptides leads to unpredictable results.  Thus, since the claims encompass deletion variants broader than this species, the claims above are rejected here.  It is noted that 
Applicant then alleges that the office has provided no basis for undue experimentation.  They fail to address any argument made by the office in this regard.  Therefore, their statement is mere unsubstantiated allegation and is not found persuasive.
For the reasons of record and here, the claims stand rejected and this rejection is made for the new claims for the reasons set forth previously and here. 

Claims 1, 8, 11, 19-21, 29, and 31 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant’s Arguments:  Claims 7-8 stand rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement for reasons stated on pages 17-21 of the Office Action.
Applicant respectfully traverses the rejection.
Claims 7 and 27 have been canceled. Claim 8 has been amended to address the Office Action’s concerns.
In view of the above, Applicant respectfully submits that the grounds for this rejection have been obviated and withdrawal of the rejections under 35 U.S.C. § 112, first paragraph is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant argues claim 8 has been amended to address the concerns raised.  This is not the case.  As previously stated, only one FCho1 mutant was shown to work in the claimed methods S570A.  Claim 8 and now all claims above are drawn to genera of mutants of FCho1 that extend beyond this disclosure and so all claims above fail the written description requirement for the reasons of record.  Simply put, a single species is insufficient description for the mutant genera of instant claims and so the claims are rejected here.
In addition, the claims are drawn to more deletion FCho1 variants other than those disclosed to function as discussed previously.  FCho1 del563-564 reduced tumor burden in rodents in vivo and so it is the only deletion variant of full FCho1 shown to function in the claimed methods.  Yet, the claims encompass deletion variants at the S570 site also.  However, no functional species are taught to represent this genus.  No one of ordinary skill in this art can envision the structure of any other Fcho1 truncates/deletion sequences that function in inhibiting cell growth other than those presented as functional by Applicant.  Thus, for this reason also, the claims overextend beyond the instant disclosure and so all claims must fail the written description requirement.  
Taken all together, this rejection stands and is made for the amended and new claims for the reasons of record and those reiterated here.


New Objections
Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  These claims recite lists of inhibitors that require clarification.  First, each should have its own letter.  Second, the peptides should be recited as peptide consisting of SEQ ID NO. X.  The shRNA should be recited as comprising SEQ ID NO. X, Y, or Z.  The mutation or deletion sequences should be recited as FCho1 comprising said deletion or mutation for clarity.  
Appropriate correction is required.

New Rejections 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form so long as no duplicate claims are made, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 11, 19-21, 29, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19, on which all other claims above depend, recite 560-571 of FCHo1 or 562-571 of FCHo1 along with a species of these ranges in parentheses.  The FCHo1 can be from any animal species, for example, and so the numerical range recitations are genera while the parenthetical phrases add species thereof.  Thus, a broad limitation is recited together with a narrow limitation therein.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642